Name: Commission Regulation (EC) NoÃ 27/2006 of 10 January 2006 opening a standing invitation to tender for the export of common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product;  trade
 Date Published: nan

 11.1.2006 EN Official Journal of the European Union L 6/15 COMMISSION REGULATION (EC) No 27/2006 of 10 January 2006 opening a standing invitation to tender for the export of common wheat held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (2) lays down the procedure and conditions for the disposal of cereals held by intervention agencies. (2) Commission Regulation (EEC) No 3002/92 (3) lays down common detailed rules for verifying the use and/or destination of products from intervention. (3) Given the current market situation, a standing invitation to tender should be opened for the export of 500 000 tonnes of common wheat held by the German intervention agency. (4) Special rules must be laid down to ensure that the operations are properly carried out and monitored. To that end, securities should be lodged to ensure that the goals of the operation are achieved without excessive cost to the operators. Derogations should accordingly be made to certain rules, in particular those laid down in Regulation (EEC) No 2131/93. (5) To forestall reimportation, exports under this invitation to tender should be limited to certain third countries. (6) With a view to modernising the management of the system, provision should be made for the electronic transmission of the information required by the Commission. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Subject to this Regulation, the German intervention agency shall issue a standing invitation to tender in accordance with Regulation (EEC) No 2131/93 for the export of common wheat held by it. Article 2 The invitation to tender shall cover a maximum of 500 000 tonnes of common wheat for export to third countries with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the Former Yugoslav Republic of Macedonia, Liechtenstein, Romania, Serbia and Montenegro (4) and Switzerland. Article 3 1. No export refund or tax or monthly increase shall be granted on exports carried out under this Regulation. 2. Article 8(2) of Regulation (EEC) No 2131/93 shall not apply. 3. Notwithstanding the third paragraph of Article 16 of Regulation (EEC) No 2131/93, the price to be paid for the export shall be that quoted in the tender, without monthly increase. Article 4 1. Export licences shall be valid from their date of issue within the meaning of Article 9 of Regulation (EEC) No 2131/93 until the end of the fourth month thereafter. 2. Tenders submitted in response to this invitation to tender need not be accompanied by export licence applications submitted pursuant to Article 49 of Commission Regulation (EC) No 1291/2000 (5). Article 5 1. Notwithstanding Article 7(1) of Regulation (EEC) No 2131/93, the time limit for submission of tenders under the first partial invitation to tender shall be 09.00 (Brussels time) on 12 January 2006. The time limit for submitting tenders under subsequent partial invitations to tender shall be 09.00 (Brussels time) each Thursday thereafter, with the exception of 13 April 2006, 25 May 2006 and 15 June 2006, there being no invitation to tender in the weeks concerned. The last partial invitation to tender shall expire at 09.00 (Brussels time) on 22 June 2006. 2. Tenders must be lodged with the German intervention agency: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE), Deichmannsaue 29 D-53179 Bonn Fax 1: 00 49 228 6845 3985 Fax 2: 00 49 228 6845 3276 Article 6 The intervention agency, the storer and a successful tenderer shall, at the request of the latter and by common agreement, either before or at the time of removal from storage as the tenderer chooses, take reference samples for counter-analysis at the rate of at least one sample for every 500 tonnes and shall analyse the samples. The intervention agency may be represented by a proxy, provided this is not the storer. Reference samples for counter-analysis shall be taken and analysed within seven working days of the date of the successful tenderer's request or within three working days if the samples are taken on removal from storage. In the event of a dispute, the analysis results shall be forwarded electronically to the Commission. Article 7 1. The successful tenderer must accept the lot as established if the final result of the sample analyses indicates a quality: (a) higher than that specified in the notice of invitation to tender; (b) higher than the minimum characteristics laid down for intervention but below the quality described in the notice of invitation to tender, providing that the differences do not exceed the following limits:  one kilogram per hectolitre as regards specific weight, which must not, however, be less than 75 kg/hl,  one percentage point as regards moisture content,  half a percentage point as regards the impurities specified in points B.2 and B.4 of the Annex to Commission Regulation (EC) No 824/2000 (6),  and half a percentage point as regards the impurities referred to in point B.5 of Annex I to Regulation (EC) No 824/2000, the admissible percentages for noxious grains and ergot remaining unchanged, however. 2. If the final result of the analyses carried out on the samples indicates a quality higher than the minimum characteristics laid down for intervention but below the quality described in the notice of invitation to tender and the difference exceeds the limits set out in paragraph 1(b), the successful tenderer may: (a) accept the lot as established, or (b) refuse to take over the lot concerned. In the case of (b) above, the successful tenderer shall be discharged of all obligations relating to the lot in question and the securities shall be released provided the Commission and the intervention agency are immediately notified using the form in Annex I. 3. Where the final result of sample analyses indicates a quality below the minimum characteristics laid down for intervention, the successful tenderer may not remove the lot in question. The successful tenderer shall be discharged of all obligations relating to the lot in question and the securities shall be released provided the Commission and the intervention agency are immediately notified using the form in Annex I. Article 8 Should the cases mentioned in Article 7(2)(b) and 7(3) arise, the successful tenderer may ask the intervention agency to supply an alternative lot of common wheat of the requisite quality, at no extra cost. In that case, the security shall not be released. The lot must be replaced within three days of the date of the successful tenderers request. The successful tenderer shall immediately inform the Commission thereof using the form in Annex I. If, following successive replacements, the successful tenderer has not received a replacement lot of the quality laid down within one month of the date of the request for a replacement, the successful tenderer shall be discharged of all obligations and the securities shall be released, provided the Commission and the intervention agency have been immediately informed using the form in Annex I. Article 9 1. If the common wheat is removed before the results of the analyses provided for in Article 6 are known, all risks shall be borne by the successful tenderer from the time the lot is removed, without prejudice to any means of redress the tenderer might have against the storer. 2. The costs of taking the samples and conducting the analyses provided for in Article 6, with the exception of those referred to in Article 7(3), shall be borne by the European Agricultural Guidance and Guarantee Fund (EAGGF) for up to one analysis per 500 tonnes, with the exception of the cost of inter-bin transfers. The costs of inter-bin transfers and any additional analyses requested by a successful tenderer shall be borne by that tenderer. Article 10 Notwithstanding Article 12 of Commission Regulation (EEC) No 3002/92, the documents relating to the sale of common wheat under this Regulation, and in particular the export licence, the removal order referred to in Article 3(1)(b) of Regulation (EEC) No 3002/92, the export declaration and, where applicable, the T5 copy shall carry one of the entries set out in Annex II. Article 11 1. The security lodged under Article 13(4) of Regulation (EEC) No 2131/93 shall be released once the export licences have been issued to the successful tenderers. 2. Notwithstanding Article 17(1) of Regulation (EEC) No 2131/93, the obligation to export shall be covered by a security equal to the difference between the intervention price applying on the day of the award and the price awarded, but not less than EUR 25 per tonne. Half of the security shall be lodged when the licence is issued and the balance shall be lodged before the cereals are removed. Article 12 Within two hours of the expiry of the time limit for the submission of tenders, the German intervention agency shall electronically notify the Commission of tenders received. This notification shall be made by e-mail, using the form in Annex III. Article 13 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 749/2005 (OJ L 126, 19.5.2005, p. 10). (3) OJ L 301, 17.10.1992, p. 17. Regulation as last amended by Regulation (EC) No 770/96 (OJ L 104, 27.4.1996, p. 13). (4) Including Kosovo, as defined in UN Security Council Resolution 1244 of 10 June 1999. (5) OJ L 152, 24.6.2000, p. 1. (6) OJ L 100, 20.4.2000, p. 31. ANNEX I Communication of refusal of lots under the standing invitation to tender for the export of common wheat held by the German intervention agency Regulation (EC) No 27/2006  Name of successful tenderer:  Date of award:  Date of refusal of the lot by the successful tenderer: Lot number Quantity in tonnes Address of the silo Reason for refusal to take over  specific weight (kg/hl)  % of sprouted grains  % of miscellaneous impurities (Schwarzbesatz)  % of matter other than basic cereals of unimpaired quality  Other ANNEX II Entries referred to in Article 10  : in Spanish : Trigo blando de intervenciÃ ³n sin aplicaciÃ ³n de restituciÃ ³n ni gravamen, Reglamento (CE) no 27/2006  : in Czech : IntervenÃ nÃ ­ pÃ ¡enice obecnÃ ¡ nepodlÃ ©hÃ ¡ vÃ ½voznÃ ­ nÃ ¡hradÃ  ani clu, naÃ Ã ­zenÃ ­ (ES) Ã . 27/2006  : in Danish : BlÃ ¸d hvede fra intervention uden restitutionsydelse eller -afgift, forordning (EF) nr. 27/2006  : in German : Weichweizen aus InterventionsbestÃ ¤nden ohne Anwendung von Ausfuhrerstattungen oder Ausfuhrabgaben, Verordnung (EG) Nr. 27/2006  : in Estonian : Pehme nisu sekkumisvarudest, mille puhul ei rakendata toetust vÃ µi maksu, mÃ ¤Ã ¤rus (EÃ ) nr 27/2006  : in Greek : Ã Ã ±Ã »Ã ±Ã ºÃ Ã  Ã Ã ¯Ã Ã ¿Ã  ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  Ã Ã Ã Ã ¯Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã ® Ã Ã Ã Ã ¿Ã , Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 27/2006  : in English : Intervention common wheat without application of refund or tax, Regulation (EC) No 27/2006  : in French : BlÃ © tendre d'intervention ne donnant pas lieu Ã restitution ni taxe, rÃ ¨glement (CE) no 27/2006  : in Italian : Frumento tenero d'intervento senza applicazione di restituzione nÃ © di tassa, regolamento (CE) n. 27/2006  : in Latvian : Intervences mÃ «kstie kvieÃ ¡i bez kompensÃ cijas vai nodokÃ ¼a piemÃ roÃ ¡anas, Regula (EK) Nr. 27/2006  : in Lithuanian : Intervenciniai paprastieji kvieÃ iai, kompensacija ar mokesÃ iai netaikytini, Reglamentas (EB) Nr. 27/2006  : in Hungarian : IntervenciÃ ³s bÃ ºza, visszatÃ ©rÃ ­tÃ ©s, illetve adÃ ³ nem alkalmazandÃ ³, 27/2006/EK rendelet  : in Dutch : Zachte tarwe uit interventie, zonder toepassing van restitutie of belasting, Verordening (EG) nr. 27/2006  : in Polish : Pszenica zwyczajna interwencyjna niedajÃ ca prawa do refundacji ani do opÃ aty, rozporzÃ dzenie (WE) nr 27/2006  : in Portuguese : Trigo mole de intervenÃ §Ã £o sem aplicaÃ §Ã £o de uma restituiÃ §Ã £o ou imposiÃ §Ã £o, Regulamento (CE) n.o 27/2006  : in Slovak : IntervenÃ nÃ ¡ pÃ ¡enica obyÃ ajnÃ ¡ nepodlieha vÃ ½voznÃ ½m nÃ ¡hradÃ ¡m ani clu, nariadenie (ES) Ã . 27/2006  : in Slovene : Intervencija navadne pÃ ¡enice brez zahtevkov za nadomestila ali carine, Uredba (ES) Ã ¡t. 27/2006  : in Finnish : InterventiovehnÃ ¤, johon ei sovelleta vientitukea eikÃ ¤ vientimaksua, asetus (EY) N:o 27/2006  : in Swedish : Interventionsvete, utan tillÃ ¤mpning av bidrag eller avgift, fÃ ¶rordning (EG) nr 27/2006. ANNEX III Standing invitation to tender for the export of common wheat held by the German intervention agency Form (1) (Regulation (EC) No 27/2006) 1 2 3 4 5 6 7 Serial numbers of tenderers Lot number Quantity in tonnes Tender price (EUR/tonne) (2) Increases (+) Reductions ( ) (EUR/tonne) (p.m.) Commercial costs (3) (EUR/tonne) Destination 1 2 3 etc. (1) To be sent to DG AGRI (Unit D.2). (2) This price includes the increases and reductions relating to the lot covered by the tender. (3) The commercial costs corresponding to insurance and services provision borne after the exit of the intervention stock up to the fob stage at the port of export, with the exception of transport costs. The notified costs shall be established on the basis of the average real costs recorded by the intervention agency in the six months preceding the opening of the tendering period and shall be expressed in euro per tonne.